Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 17, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  152595 & (50)(51)                                                                                     Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  In re JONES, Minors.                                                                                       Joan L. Larsen,
                                                                     SC: 152595                                        Justices
                                                                     COA: 326252
                                                                     Ontonagon CC Family Division:
                                                                     2013-000013-NA

  _____________________________________/

          By order of December 23, 2015, this Court granted the application for leave to
  appeal the October 27, 2015 judgment of the Court of Appeals. On order of the Court,
  the joint motions for immediate consideration and requesting this Court to vacate the
  circuit court order terminating the respondent’s parental rights are considered, and they
  are GRANTED. We VACATE our December 23, 2015 order granting leave to appeal,
  VACATE the October 27, 2015 judgment of the Court of Appeals, VACATE the
  Ontonagon Circuit Court’s order adjudicating jurisdiction over the children of the
  respondent mother and the February 16, 2015 order terminating the respondent’s parental
  rights to the children, and REMAND this case to the circuit court for a new adjudication
  determination.

        We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 17, 2016
         p0216
                                                                                Clerk